Case 1:17-cv-02989-AT Document 1127-1 Filed 07/08/21 Page 1 of 5




EXHIBIT A
       Case 1:17-cv-02989-AT Document 1127-1 Filed 07/08/21 Page 2 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,

Defendants.


       RESPONSE OF COALITION FOR GOOD GOVERNANCE TO
          BRAD RAFFENSPERGER’S FIRST REQUEST FOR
                 PRODUCTION OF DOCUMENTS

      Plaintiff Coalition for Good Governance (“Coalition”) responds to Brad

Raffensperger’s First Request for Production of Documents as follows (“the

Requests”). The defined terms in this Response are the same as those in the

Requests. Note: for the purpose of these responses, the term “responsive

documents” means documents in Coalition’s possession or control and does not

include privileged attorney client communication or work product.

      Request 1

      All of your financial books and records, including balance sheets, bank

statements, ledgers, and expense reports, that reflect any diversion of financial

resources as a result of your challenges to the Election System and/or the


                                             1
       Case 1:17-cv-02989-AT Document 1127-1 Filed 07/08/21 Page 3 of 5




      Coalition objects because the requested documents are not relevant to the

claim or defense of any party. However, no documents will be withheld based on

this objection; responsive documents exist and will be produced.

      Request 15

      All communications that you sent to potential or actual voters in Georgia

from January 1, 2017 to the present. This includes electronic communications via

text message or electronic mail. This request does not include social media posts

that are generally accessible.

      Coalition Response

      Coalition objects to this request as overly broad and unduly burdensome.

The “potential or actual voters in Georgia” that Coalition communicates with

includes almost everyone with which Coalition communicates which includes

thousands of Georgia residents The request for “all communications” includes any

communication, regardless of whether such communication is relevant to any

claim or defense of any party or not. Coalition also objects to this Request as it

seeks information subject to attorney-client, work product, common interest, or

other applicable privilege. On the basis of these objections, Coalition will not

produce any documents in response to this Request.

      Request 16



                                             7
       Case 1:17-cv-02989-AT Document 1127-1 Filed 07/08/21 Page 4 of 5




      All documents reflecting any and all fundraising solicitations in connection

with the Litigation and/or your challenges to the Election System.

      Coalition Response

      Coalition objects because the requested documents are not relevant to the

claim or defense of any party. Responsive documents exist, but none will be

produced.

      Request 17

      All documents reflecting all donations or contributions received by the

Coalition in response to any fundraising solicitation(s) in connection with the

Litigation and/or your challenges to the Election System.

      Coalition Response

      Coalition objects because the requested documents are not relevant to the

claim or defense of any party. Responsive documents exist, but none will be

produced.

      Request 18

      All documents and communications that relate to the Coalition’s

identification and tracking of individuals allegedly affected by the Election

System.

      Coalition Response



                                             8
       Case 1:17-cv-02989-AT Document 1127-1 Filed 07/08/21 Page 5 of 5




      Coalition objects to this request because it is vague and does not identify any

particular document or category of documents. On the basis of this objection, no

documents will be produced. However, to the extent this Request means

documents describing how individuals are affected by the Election System in the

form of declarations, to that extent this Request is not objectionable and such

documents exist, and, to the extent that they have not already been filed in this

Action, will be produced.

      Request 19

      All documents related to communications with anyone the Coalition claims

was affected by the Election System.

      Coalition Response

      Coalition objects to this request because it does not identify any particular

document or category of document, but instead consists of an interrogatory –

asking Coalition to first identify such persons – and then to produce documents

reflecting communications with such persons. The request also is overly broad in

that every voter is “affected” by the Election System in some way, so the request

encompasses every communication with every Georgia voter. Responsive

documents exist, but will not be produced.

      Request 20



                                             9
